                                                            Case 3:21-cv-00319-RCJ-WGC Document 8 Filed 08/25/21 Page 1 of 19




                                                        1   MONTGOMERY Y. PAEK, ESQ., Bar # 10176
                                                            ETHAN D. THOMAS, ESQ., Bar # 12874
                                                        2   DIANA G. DICKINSON, ESQ., Bar # 13477
                                                            EMIL S. KIM, ESQ., Bar #14894
                                                        3   LITTLER MENDELSON, P.C.
                                                        4   3960 Howard Hughes Parkway, Suite 300
                                                            Las Vegas, Nevada 89169-5937
                                                        5   Telephone:    702.862.8800
                                                            Fax No.:      702.862.8811
                                                        6   mpaek@littler.com
                                                            edthomas@littler.com
                                                        7   ddickinson@littler.com
                                                            ekim@littler.com
                                                        8
                                                            Attorneys for Defendant RENOWN HEALTH
                                                        9
Email: infor@thiermanbuck.com; www.thiermanbuck.comt




                                                            MARK R. THIERMAN, ESQ., Bar # 8285
                                                       10   JOSHUA D. BUCK, ESQ., Bar # 12187
                                                       11   LEAH L. JONES, ESQ., Bar # 13161
            (775) 284-1500 Fax (775) 703-5027




                                                            JOSHUA R. HENDRICKSON, ESQ., Bar # 12225
                THIERMAN BUCK, LLP




                                                       12   THIERMAN BUCK, LLP
                   7287 Lakeside Drive




                                                            7287 Lakeside Drive
                     Reno, NV 89511




                                                       13
                                                            Reno, Nevada 89511
                                                       14   Telephone: (775) 284-1500
                                                            Fax: (775) 703-5027
                                                       15   mark@thiermanbuck.com
                                                            josh@thiermanbuck.com
                                                       16
                                                            leah@thiermanbuck.com
                                                       17   joshh@thiermanbuck.com

                                                       18   Attorneys for Plaintiff EMILY NEVETT
                                                       19                             UNITED STATES DISTRICT COURT
                                                       20
                                                                                          DISTRICT OF NEVADA
                                                       21
                                                            EMILY NEVETT, on behalf of herself and         Case No.: 3:21-CV-00319-RCJ-WGC
                                                       22   all others similarly situated,
                                                                                                           STIPULATION AND ORDER TO FILE
                                                       23                                                  PLAINTIFF’S PROPOSED FIRST
                                                                         Plaintiff,                        AMENDED COMPLAINT
                                                       24
                                                                  vs.
                                                       25
                                                       26   RENOWN HEALTH, and DOES 1 through
                                                            50, inclusive,
                                                       27
                                                                  Defendants.
                                                       28


                                                                                                     -1-
                                                             STIPULATION AND ORDER TO FILE PLAINTIFF’S PROPOSED FIRST AMENDED COMPLAINT
                                                            Case 3:21-cv-00319-RCJ-WGC Document 8 Filed 08/25/21 Page 2 of 19




                                                        1          Plaintiff EMILY NEVETT, on behalf of herself and all others similarly situated
                                                        2   (“Plaintiff”), by and through her counsel of record THIERMAN BUCK, LLP, and Defendant
                                                        3   RENOWN HEALTH, by and through their counsel of record LITTLER MENDELSON P.C.
                                                        4   (collectively “the Parties”), hereby stipulate and agree that Plaintiff may file with the Court,
                                                        5   without further motion, the Proposed First Amended Complaint, a copy of which is attached
                                                        6   hereto as Exhibit A.
                                                        7          By agreeing to this stipulation, neither Party waives any rights and/or defenses to the
                                                        8   claims and/or factual allegations asserted in the Proposed First Amended Complaint, including
                                                        9   but not limited to any disputes related to the applicable statute of limitations, relation back to
Email: infor@thiermanbuck.com; www.thiermanbuck.comt




                                                       10   the filing date of the Original Complaint, and/or equitable tolling of the limitations period.
                                                       11          Additionally, and in the interest of judicial economy, the parties also hereby stipulate
            (775) 284-1500 Fax (775) 703-5027
                THIERMAN BUCK, LLP




                                                       12   that Plaintiff will withdraw her Motion to Remand to State Court (ECF No. 6) upon granting of
                   7287 Lakeside Drive
                     Reno, NV 89511




                                                       13   this Stipulation and Order.
                                                       14          Respectfully submitted,
                                                       15
                                                       16   Dated: August 24, 2021                           Dated: August 24, 2021
                                                            THIERMAN BUCK, LLP                               LITTLER MENDELSON, P.C.
                                                       17
                                                       18
                                                       19   /s/ Joshua D. Buck                               /s/ Ethan D. Thomas__        ________
                                                            Mark R. Thierman, Bar No. 8285                   Montgomery Y. Paek, Bar # 10176
                                                       20   Joshua D. Buck, Bar No. 12187                    Ethan D. Thomas, Bar # 12874
                                                            Leah L. Jones, Bar No. 13161                     Diana G. Dickinson, Bar # 13477
                                                       21                                                    Emil S. Kim, Bar #14894
                                                            Joshua R. Hendrickson, Bar No. 1225
                                                       22   Attorneys for Plaintiff EMILY NEVETT on          Attorneys for Defendant RENOWN HEALTH.
                                                       23   behalf of themselves and
                                                            All others similarly situated
                                                       24
                                                            ///
                                                       25
                                                            ///
                                                       26
                                                       27
                                                       28


                                                                                                           -2-
                                                             STIPULATION AND ORDER TO FILE PLAINTIFF’S PROPOSED FIRST AMENDED COMPLAINT
                                                            Case 3:21-cv-00319-RCJ-WGC Document 8 Filed 08/25/21 Page 3 of 19



                                                                                                      ORDER
                                                        1
                                                        2          The Parties’ stipulation to allow Plaintiff to file a First Amended Complaint is hereby
                                                        3   GRANTED. Plaintiff shall file the First Amended Complaint within seven (7) days of entry of
                                                        4   this Order.
                                                        5          IT IS SO ORDERED.
                                                        6
                                                                           August 25, 2021
                                                                   DATED: ______________________________
                                                        7
                                                        8
                                                        9
                                                                                                        U.S. Magistrate Judge
Email: infor@thiermanbuck.com; www.thiermanbuck.comt




                                                       10
                                                       11
            (775) 284-1500 Fax (775) 703-5027
                THIERMAN BUCK, LLP




                                                       12
                   7287 Lakeside Drive
                     Reno, NV 89511




                                                       13
                                                       14
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28


                                                                                                        -3-
                                                             STIPULATION AND ORDER TO FILE PLAINTIFF’S PROPOSED FIRST AMENDED COMPLAINT
     Case 3:21-cv-00319-RCJ-WGC Document 8 Filed 08/25/21 Page 4 of 19
16




                           EXHIBIT A




         Proposed First Amended Complaint




                           EXHIBIT A
                                                        Case 3:21-cv-00319-RCJ-WGC Document 8 Filed 08/25/21 Page 5 of 19




                                                    1   Mark R. Thierman, Nev. Bar No. 8285
                                                        mark@thiermanbuck.com
                                                    2   Joshua D. Buck, Nev. Bar No. 12187
                                                        josh@thiermanbuck.com
                                                    3   Leah L. Jones, Nev. Bar No. 13161
                                                        leah@thiermanbuck.com
                                                    4   THIERMAN BUCK LLP
                                                        7287 Lakeside Drive
                                                    5   Reno, Nevada 89511
                                                        Tel. (775) 284-1500
                                                    6   Fax. (775) 703-5027
                                                    7   ATTORNEYS FOR PLAINTIFFS
                                                        AND THE PUTATIVE CLASSES
                                                    8
                                                    9                                UNITED STATES DISTRICT COURT
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10                                      DISTRICT OF NEVADA
                                                   11
          (775) 284-1500 Fax (775) 703-5027




                                                   12   EMILY NEVETT and BONNIE NOBLE,                   Case No.: 3:21-cv-00319-RCJ-WGC
              THIERMAN BUCK LLP




                                                        on behalf of themselves and all other
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   similarly situated individuals,                  FIRST AMENDED COLLECTIVE AND
                                                                                                         CLASS ACTION COMPLAINT
                                                   14                  Plaintiffs,                       (EXEMPT FROM ARBITRATION
                                                   15                                                    PURSUANT TO N.A.R. 5)
                                                               vs.
                                                   16                                                    1) Failure to Pay Overtime in Violation of 29
                                                        RENOWN HEALTH, and DOES 1 through                   U.S.C. § 207;
                                                   17   50, inclusive,                                   2) Failure to Compensate for All Hours
                                                   18                                                       Worked in Violation of NRS 608.140 and
                                                                       Defendant(s).                        608.016;
                                                   19
                                                                                                         3) Failure to Pay Overtime in Violation of
                                                   20                                                       NRS 608.140 and 608.018; and

                                                   21                                                    4) Failure to Timely Pay All Wages Due and
                                                                                                            Owing in Violation of NRS 608.140 and
                                                   22                                                       608.020-050.

                                                   23                                                    JURY TRIAL DEMANDED

                                                   24
                                                               COME NOW Plaintiffs EMILY NEVETT and BONNIE NOBLE (“Plaintiffs”), on behalf
                                                   25
                                                        of themselves and all other similarly situated and typical persons, and allege the following:
                                                   26
                                                               All allegations in this Complaint are based upon information and belief except for those
                                                   27
                                                        allegations that pertain to the Plaintiffs named herein and their counsel. Each allegation in this
                                                   28

                                                                                                       -1-
                                                                         FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
                                                        Case 3:21-cv-00319-RCJ-WGC Document 8 Filed 08/25/21 Page 6 of 19




                                                    1   Complaint either has evidentiary support or is likely to have evidentiary support after a reasonable
                                                    2   opportunity for further investigation and discovery.
                                                    3                                   JURISDICTION AND VENUE
                                                    4           1.     This Court has original jurisdiction over the federal claims alleged herein pursuant
                                                    5   to the Fair Labor Standards Act (“FLSA”) 29 U.S.C. § 216(b) which states: “An action to recover
                                                    6   the liability prescribed in either of the preceding sentences may be maintained against any
                                                    7   employer (including a public agency) in any Federal or State court of competent jurisdiction by
                                                    8   any one or more employees for and in behalf of himself or themselves and other employees
                                                    9   similarly situated.”
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10           2.     This Court has supplemental jurisdiction over the state law claims alleged herein
                                                   11   pursuant to 28 U.S.C. § 1367 because the state law claims alleged herein all arise out of the same
          (775) 284-1500 Fax (775) 703-5027




                                                   12   transaction and occurrence, i.e. the failure to properly pay all wages due—and there is no conflict
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   between the procedures applicable to the FLSA and State law claims. Integrity Staffing Solutions,
                                                   14   Inc., 2013 U.S. App. LEXIS 7397 (9th Cir. Nev. Apr. 12, 2013) (“In sum, we agree with the other
                                                   15   circuits to consider the issue that the fact that Rule 23 class actions use an opt-out mechanism
                                                   16   while FLSA collective actions use an Opt-in mechanism does not create a conflict warranting
                                                   17   dismissal of the state law claims.”)
                                                   18           3.     Venue is proper in this Court because one or more of the Defendants named herein
                                                   19   maintains a principal place of business or otherwise is found in this judicial district and many of
                                                   20   the acts complained of herein occurred in Washoe County, Nevada, which is located within this
                                                   21   district.
                                                   22                                               PARTIES
                                                   23           4.     Plaintiff EMILY NEVETT is a natural person who was employed by Defendant
                                                   24   within the State of Nevada from July 2018 to October 2019.
                                                   25           5.     Plaintiff BONNIE NOBLE is a natural person who was employed by Defendant
                                                   26   within the State of Nevada from on or about 2015 to August 2020.
                                                   27
                                                   28

                                                                                                        -2-
                                                                          FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
                                                        Case 3:21-cv-00319-RCJ-WGC Document 8 Filed 08/25/21 Page 7 of 19




                                                    1          6.      Defendant RENOWN HEALTH (“Renown” or “Defendant”) is a Nevada
                                                    2   Nonprofit Corporation with its principle place of business at 50 W. Liberty Street, 11th Floor,
                                                    3   Reno, Nevada 89502.
                                                    4          7.      The identity of DOES 1-50 is unknown at this time, and this Complaint will be
                                                    5   amended at such time when the identities are known to Plaintiffs. Plaintiffs are informed and
                                                    6   believe that each of the Defendants sued herein as DOE is responsible in some manner for the
                                                    7   acts, omissions, or representations alleged herein and any reference to “Defendant,”
                                                    8   “Defendants,” or “Renown” herein shall mean “Defendants and each of them.”
                                                    9                                     FACTUAL ALLEGATIONS
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   A.     The Parties
                                                   11          8.      Renown is a not-for-profit corporation that operates primarily in Washoe County.
          (775) 284-1500 Fax (775) 703-5027




                                                   12          9.      Plaintiff NEVETT was employed by Renown as a Registered Nurse (RN) in the
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   medical-surgery department.
                                                   14          10.     Plaintiff NEVETT was an hourly paid non-exempt patient care union employee
                                                   15   and earned $30.62 per hour at the time of her termination. In addition to her hourly rate of pay,
                                                   16   Plaintiff NEVETT, and all other similarly situated individuals, also received a non-discretionary
                                                   17   PACE bonus that was based on employee earnings during the preceding year. Plaintiff NEVETT
                                                   18   received one such PACE bonus during her employment with Defendant in the amount of
                                                   19   $1,514.74. Upon information and belief, this bonus was not included in the regular rate of pay
                                                   20   for overtime payment calculations for Plaintiff NEVETT or any other member of the putative
                                                   21   class members identified below.
                                                   22          11.     Plaintiff NEVETT’s regular schedule was three (3) shifts a week, for 12.5 hours
                                                   23   each shift, from 6:45 a.m. to 7:15 p.m. She was also required to be available for 1 additional on
                                                   24   call shift per month. In addition to her regularly scheduled shifts and her required on call time,
                                                   25   Plaintiff NEVETT also routinely worked extra shifts and extra hours.
                                                   26          12.     Plaintiff NOBLE worked at the Renown Rehabilitation Hospital in Reno, Nevada
                                                   27   from about 2015 to 2019. While employed at the Renown Rehabilitation Hospital, she worked as
                                                   28   a non-exempt, hourly paid Certified Nursing Assistant from about 2015 – 2018 and from about

                                                                                                       -3-
                                                                         FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
                                                        Case 3:21-cv-00319-RCJ-WGC Document 8 Filed 08/25/21 Page 8 of 19




                                                    1   2018 to 2019, she worked as a non-exempt, hourly paid Unit Clerk. These were non-union
                                                    2   positions. Plaintiff NOBLE worked at the Renown Regional Medical Center from about 2019 to
                                                    3   about August 2020 as a non-exempt, hourly paid Certified Nursing Assistant. This was also a
                                                    4   non-union position.
                                                    5          13.     At the end of her employment with the Renown Regional Medical Center, Plaintiff
                                                    6   NOBLE earned approximately $16.40 per hour.
                                                    7          14.     Plaintiff NOBLE’s regular schedule at the Renown Rehabilitation Hospital was
                                                    8   three 12.5 hour shifts per week. Plaintiff NOBLE’s regular schedule at the Renown Regional
                                                    9   Medical Center was five 8.5 hour shifts per week. In addition to her regularly scheduled shifts,
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   Plaintiff NOBLE also routinely worked extra shifts and extra hours.
                                                   11   B.     Renown’s Timekeeping and Electronic Medical Records Systems
          (775) 284-1500 Fax (775) 703-5027




                                                   12          15.     Defendant maintained a timekeeping policy whereby all non-exempt hourly paid
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   employees would clock in and out via the KRONOS timekeeping system. The clock in/out times
                                                   14   were then used to calculate the hours worked for the payment of wages. An employee would not
                                                   15   be compensated for time worked if he/she was not clocked-in to KRONOS.
                                                   16          16.     Defendant maintained an electronic medical record (EMR) system called EPIC,
                                                   17   whereby Plaintiffs and all other patient care employees would record and document any and all
                                                   18   patient care notes and records. The EPIC system records the specific time in which Plaintiffs
                                                   19   and all other patient care employees enter data into the system.
                                                   20          17.     Defendant engaged Plaintiffs and all others similarly situated to make entries into
                                                   21   the EPIC system while at the employer’s place of employment. It is an integral, indispensable
                                                   22   and legally necessary to the performance of the job of providing patient care that patient care
                                                   23   employees make these entries into the EPIC system, which was also an essential part of the
                                                   24   medical billing process as well.
                                                   25   C.     A Comparison Between KRONOS and EPIC Data Demonstrates That Defendant
                                                   26          Suffered and/or Permitted Patient Care Employees To Perform Work Without
                                                   27          Compensation
                                                   28          18.     Plaintiffs performed work for which they were not compensated.

                                                                                                       -4-
                                                                         FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
                                                        Case 3:21-cv-00319-RCJ-WGC Document 8 Filed 08/25/21 Page 9 of 19




                                                    1          19.     A comparison between the KRONOS and EPIC data demonstrates and/or will
                                                    2   demonstrate that Plaintiffs interacted with the EPIC system when they were either off-the-clock
                                                    3   and/or during their meal break; therefore, Plaintiffs were not compensated for all the hours that
                                                    4   they actually worked.
                                                    5          20.     Defendant and Defendant’s agents were aware that Plaintiffs and all other
                                                    6   similarly situated employees were working without compensation because employees were
                                                    7   required to be physically present at Defendant’s facility and the EPIC system recorded the time
                                                    8   when Plaintiffs and similarly situated employees made entries. Defendant’s agents would
                                                    9   routinely observe Plaintiffs and all others similarly situated making these patient chart EPIC
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10   entries “off the clock” such as during lunch breaks and before and after scheduled shifts.
                                                   11          21.     Despite knowing that Plaintiffs and other similarly situated individuals were
          (775) 284-1500 Fax (775) 703-5027




                                                   12   performing work off-the-clock and without compensation, Defendant failed to prevent the
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   performance of such work. Defendant suffered and permitted Plaintiffs to continue doing
                                                   14   uncompensated work that they were engaged to perform.
                                                   15   D.     Defendant Automatically Deducted 30-Minutes For Meal Periods Without
                                                   16          Verification That Employees Received A Full Uninterrupted 30-Minute Meal
                                                   17          Break (“Auto Deduct Policy”)
                                                   18          22.     Plaintiffs and other similarly situated employees did not clock out for meal
                                                   19   periods. Instead, Defendant maintained a policy whereby 30-minutes would be automatically
                                                   20   deducted from the hours worked each shift that an employee worked (“Auto Deduct Policy”). In
                                                   21   other words, when Plaintiffs were scheduled for, and worked, 12.5 hour shifts, Plaintiffs were
                                                   22   only compensated for 12 hours of work; when Plaintiffs were scheduled for, and worked, 8.5
                                                   23   hour shifts, they were only compensated for 8 hours of work.
                                                   24          23.     Defendant deducted 30-minutes for a meal period without verifying that Plaintiffs
                                                   25   and other similarly situated employees were able to take a lunch break. Since the KRONOS data
                                                   26   shows that an employee was clocked in/out for the full shift, and that Defendant automatically
                                                   27   took back 30-minutes of those work hours and did not pay employees for that time, Defendant
                                                   28   bears the burden of confirming that Plaintiffs and other similarly situated employees did not

                                                                                                       -5-
                                                                         FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
                                                        Case 3:21-cv-00319-RCJ-WGC Document 8 Filed 08/25/21 Page 10 of 19




                                                    1    perform any work during the 30-minutes that were removed from employee time records. If
                                                    2    Defendant cannot meet its burden that an employee did not perform any compensable work
                                                    3    during those 30-minutes, it must compensate these employees at their applicable wage rate for
                                                    4    the 30-minutes that Defendant manipulated from employees’ pay.
                                                    5           24.     Plaintiffs were not able to take at least a 30-minute uninterrupted lunch. A
                                                    6    comparison between the KRONOS data and the EPIC data demonstrate that Plaintiffs were not
                                                    7    fully relieved of duty for their lunch break that was automatically deducted from their pay.
                                                    8    Furthermore, Plaintiffs were always required to carry a Renown-provided telephone/radio with
                                                    9    them, and respond to any calls, during any attempted meal break and was not allowed to leave
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10    Defendant’s premises for a meal break. Accordingly, Plaintiffs are entitled to recover wages at
                                                   11    their applicable wage rate that were automatically deducted by Defendant for themselves and all
          (775) 284-1500 Fax (775) 703-5027




                                                   12    similarly situated employees.
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13    E.     Defendant Did Not Include On-Call Shift Hours Worked Into The Weekly
                                                   14           Overtime Computation (“On-Call Overtime Policy”)
                                                   15           25.     Defendant paid Plaintiff NEVETT and all other similarly situated employees a
                                                   16    premium when they worked an on-call shift. The premium was 1 ½ times an employees’ regular
                                                   17    hourly rate of pay (“On-Call Premium”).
                                                   18           26.     Plaintiff NEVETT was required to be available for at least one (1) on call shift
                                                   19    per month, in addition to her normal schedule of three (3), twelve and a half (12.5) hour shifts.
                                                   20           27.     When Plaintiff NEVETT worked an on-call shift, Defendant did not compensate
                                                   21    Plaintiff NEVETT at her overtime rate of 1 ½ times her regular rate of pay when she worked
                                                   22    over 40 hours in that workweek. Instead, Defendant only compensated Plaintiff NEVETT her
                                                   23    regular base hourly rate for her regular shifts, in the amount of $1,102.32 ($30.62 x 36 hours),
                                                   24    and her regular base On-Call Premium for her on call hours in the amount of $551.16 ($45.93 x
                                                   25    12 hours).
                                                   26           28.     Plaintiff NEVETT’s regular rate for the workweeks that she works an on call shift
                                                   27    is $34.45. (Her total monetary renumeration of $1,653.48, divided by total hours worked of 48
                                                   28    hours.) Thus, her overtime rate is $51.68. Here total wages should have been paid as follows:

                                                                                                        -6-
                                                                          FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
                                                        Case 3:21-cv-00319-RCJ-WGC Document 8 Filed 08/25/21 Page 11 of 19




                                                    1    $1,791.44 ($1,378 in regular rate wages for 40 regular hours and $413.44 in overtime wages for
                                                    2    8 overtime hours). The difference between what Defendant paid Plaintiff NEVETT ($1,653.48)
                                                    3    and what Plaintiff NEVETT is owed ($1,791.44) is $137.96.
                                                    4           29.     During the course of her employment with Defendant, Plaintiff NEVETT worked
                                                    5    approximately 10 on call shifts. Each on-call shift that she worked was in addition to her
                                                    6    regularly scheduled shifts so that Plaintiff NEVETT incurred overtime hours during those
                                                    7    workweeks that she worked an on-call shift. Accordingly, Plaintiff NEVETT is owed an
                                                    8    estimated amount of $2,069.40 in unpaid overtime wages.
                                                    9           30.     Defendant’s overtime pay compensation scheme was not unique to Plaintiff
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10    NEVETT. Defendant paid all employees who worked on-call shifts in the same fashion.
                                                   11    Defendant similarly failed to compensate all similarly situated employees at the correct overtime
          (775) 284-1500 Fax (775) 703-5027




                                                   12    rate when they worked over 40 hours in a workweek.
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13                                  CLASS ACTION ALLEGATIONS
                                                   14           31.     Plaintiffs reallege and incorporate by this reference all the paragraphs above in
                                                   15    this Complaint as though fully set forth herein.
                                                   16           32.     Plaintiffs bring this action on behalf of themselves and all other similarly situated
                                                   17    and typical employees as both a collective action under the FLSA and a class action under Nevada
                                                   18    wage-hour laws.
                                                   19                                             FLSA Classes
                                                   20           33.     Plaintiffs bring this action on behalf of themselves and the following FLSA
                                                   21    Classes of similarly situated individuals employed by Defendant:
                                                   22                   A.      FLSA Off-the-Clock Class: All nonexempt hourly paid
                                                   23                           persons employed by Defendant who interacted with EPIC
                                                                                off the clock (as demonstrated by the comparison between
                                                   24                           the EPIC and KRONOS time data) at any time during the
                                                                                relevant time period alleged herein.
                                                   25
                                                   26                   B.      FLSA Auto Deduct Class: All nonexempt hourly paid
                                                                                persons employed by Defendant who were subject to
                                                   27                           Defendant’s Auto Deduct Meal Break policy at any time
                                                                                during the relevant time period alleged herein.
                                                   28

                                                                                                         -7-
                                                                           FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
                                                        Case 3:21-cv-00319-RCJ-WGC Document 8 Filed 08/25/21 Page 12 of 19




                                                    1                   C.      FLSA On-Call Overtime Class: All nonexempt hourly
                                                    2                           paid persons employed by Defendant who were subject to
                                                                                Defendant’s On-Call Overtime policy at any time during the
                                                    3                           relevant time period alleged herein.
                                                    4           34.     With regard to the conditional certification mechanism under the FLSA, Plaintiffs
                                                    5    are similarly situated to those they seek to represent for the following reasons, among others:
                                                    6           35.     Defendant employed Plaintiffs as hourly-paid employees who did not receive their
                                                    7    full wages for all the hours that they worked, and, where applicable, their overtime premium pay
                                                    8    at one and one-half times the regular rate of pay for all hours worked over forty (40) hours in a
                                                    9    workweek.
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10           36.     Plaintiffs’ situation is similar to those they seek to represent because Defendant
                                                   11    failed to pay Plaintiffs and all other FLSA Class Members for all time they were required to work,
          (775) 284-1500 Fax (775) 703-5027




                                                   12    but with the knowledge, acquiescence and/or approval (tacit as well as expressed) of Defendant’s
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13    managers and agents.
                                                   14           37.     Common questions exist as to whether Plaintiffs and all other FLSA Class
                                                   15    Members worked off the clock and without compensation.
                                                   16           38.     Upon information and belief, Defendant employs, and has employed, in excess of
                                                   17    1,000 FLSA Class Members within the applicable statute of limitations.
                                                   18           39.     Plaintiffs have signed or will sign a Consent to Sue form to be filed in the court
                                                   19    shortly.
                                                   20           40.     Plaintiffs bring this action on behalf of themselves and the following Nevada
                                                   21    Classes of similarly situated individuals employed by Defendant:
                                                   22
                                                                        A.      Nevada Off-the-Clock Class: All nonexempt hourly paid
                                                   23                           persons employed by Defendant in the state of Nevada who
                                                                                interacted with EPIC off the clock (as demonstrated by the
                                                   24                           comparison between the EPIC and KRONOS time data) at
                                                                                any time during the relevant time period alleged herein.
                                                   25
                                                   26                           1. Non-Union Subclass: All members of the Nevada Off-
                                                                                   the-Clock Class who are not covered by a collective
                                                   27                              bargaining agreement.
                                                   28

                                                                                                        -8-
                                                                          FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
                                                        Case 3:21-cv-00319-RCJ-WGC Document 8 Filed 08/25/21 Page 13 of 19




                                                                      B.       Nevada Auto Deduct Class: All nonexempt hourly paid
                                                    1                          persons employed by Defendant in the state of Nevada who
                                                    2                          were subject to Defendant’s Auto Deduct Meal Break policy
                                                                               at any time during the relevant time period alleged herein.
                                                    3
                                                                               1. Non-Union Subclass: All members of the Nevada Auto
                                                    4
                                                                                  Deduct Class who are not covered by a collective
                                                    5                             bargaining agreement.

                                                    6                 C.       Continuation Wage Class: All members of the FLSA
                                                                               and/or Nevada Classes who are former employees at any
                                                    7
                                                                               time during the relevant time period alleged herein.
                                                    8          41.    Class treatment is appropriate in this case for the following reasons:
                                                    9                 A.       The Class is Sufficiently Numerous: Upon information and belief,
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10          Defendant employs, and has employed, in excess of 1,000 Class Members within the
                                                   11          applicable statute of limitations. Because Defendant is legally obligated to keep accurate
          (775) 284-1500 Fax (775) 703-5027




                                                   12
              THIERMAN BUCK LLP




                                                               payroll records, Plaintiffs allege that Defendant’s records will establish the members of
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13          the Class as well as their numerosity.
                                                   14                 B.       Common Questions of Law and Fact Exist: Common questions of law and
                                                   15          fact exist and predominate as to Plaintiffs and Class Members, including, without
                                                   16          limitation:
                                                   17                 1)       Whether Defendant failed to compensate Plaintiffs and members of the
                                                   18                          Off-the-Clock Class for all the hours they worked, as demonstrated by the
                                                   19                          difference between the EPIC and KRONOS data;
                                                   20                 2)       Whether Defendant can prove that Plaintiffs and members of the Auto
                                                   21                          Deduct Class took an uninterrupted 30-minute meal period for each and
                                                   22                          every shift that Defendant deducted 30-minutes from their wages; and
                                                   23                 3)       Whether Defendant failed to pay members of the Continuation Wage Class
                                                   24                          all their wages due and owing at the time of termination.
                                                   25                 C.       Plaintiffs’ Claims are Typical to Those of Fellow Class Members:
                                                   26          Defendant directed, suffered and/or permitted Plaintiffs to perform work without
                                                   27          compensation; Plaintiffs were the victims of Defendant’s Auto Deduct policy whereby
                                                   28

                                                                                                        -9-
                                                                           FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
                                                        Case 3:21-cv-00319-RCJ-WGC Document 8 Filed 08/25/21 Page 14 of 19




                                                    1           Defendant deducted 30-minutes from their wages even though they were never authorized
                                                    2           and/or permitted to take a full 30-minute uninterrupted break; and, as a result of the federal
                                                    3           and state wage-hour violations set forth herein, Plaintiffs were not compensated their full
                                                    4           wages due and owing to them at the time of their termination of employment. Because
                                                    5           Plaintiffs are the victims of all of the wrongs committed by Defendant as all members of
                                                    6           the Classes that they seek to represent, their claims are typical.
                                                    7                   D.       Plaintiffs are Adequate Representatives of the Classes: Plaintiffs will
                                                    8           fairly and adequately represent the interests of Class Members because Plaintiffs are
                                                    9           members of the Classes, they have common issues of law and fact with all members of
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10           the Classes, and their claims are typical to other Class Members.
                                                   11                   E.       A Class Action is Superior/Common Claims Predominate: A class action
          (775) 284-1500 Fax (775) 703-5027




                                                   12           is superior to other available means for the fair and efficient adjudication of this
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13           controversy, because individual joinder of all members of the Class is impractical. Class
                                                   14           action treatment will permit a large number of similarly situated persons to prosecute their
                                                   15           common claims in a single forum simultaneously, efficiently, and without unnecessary
                                                   16           duplication of effort and expense.          Furthermore, the expenses and burden of
                                                   17           individualized litigation would make it difficult or impossible for individual members of
                                                   18           the Class to redress the wrongs done to them, while an important public interest will be
                                                   19           served by addressing the matter as a class action. Individualized litigation would also
                                                   20           present the potential for inconsistent or contradictory judgments.
                                                   21                                     FIRST CAUSE OF ACTION
                                                   22             Failure to Pay Overtime Wages in Violation of the FLSA, 29 U.S.C. § 207
                                                   23           (On Behalf of Plaintiffs and all members of the FLSA Classes Against Defendant)
                                                   24           42.     Plaintiffs reallege and incorporate by reference all the paragraphs above in the
                                                   25    Complaint as though fully set forth herein.
                                                   26           43.     29 U.S.C. Section 207(a)(1) provides as follows: “Except as otherwise provided
                                                   27    in the section, no employer shall employ any of his employees who in any workweek is engaged
                                                   28    in commerce or in the production of goods for commerce, or is employed in an enterprise engaged

                                                                                                        - 10 -
                                                                             FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
                                                        Case 3:21-cv-00319-RCJ-WGC Document 8 Filed 08/25/21 Page 15 of 19




                                                    1    in commerce or in the production of goods for commerce, for a workweek longer than forty hours
                                                    2    unless such employee receives compensation for his employment in excess of the hours above
                                                    3    specified at a rate not less than one and one-half times the regular rate at which he is employed.”
                                                    4             44.    By failing to compensate Plaintiffs and FLSA Class Members for all the time they
                                                    5    were suffered and/or permitted to work as described above, Defendant has failed to pay Plaintiffs
                                                    6    and FLSA Class Members overtime for all hours worked in excess of forty (40) hours in a week
                                                    7    in violation of 29 U.S.C. Section 207(a)(1).
                                                    8             45.    Wherefore, Plaintiffs demand for themselves and for all others similarly situated,
                                                    9    that Defendant pay Plaintiffs and FLSA Class Members one and one-half times their regular
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10    hourly rate of pay for all hours worked in excess of forty (40) hours a week during the relevant
                                                   11    time period together with liquidated damages, attorneys’ fees, costs, and interest as provided by
          (775) 284-1500 Fax (775) 703-5027




                                                   12    law.
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13                                    SECOND CAUSE OF ACTION
                                                   14                   Failure to Pay Wages for All Hours Worked Under Nevada Law
                                                   15       (On Behalf of Plaintiffs and the Nevada Off-the-Clock and Nevada Auto Deduct Classes
                                                   16                                           Against Defendant)
                                                   17             46.    Plaintiffs reallege and incorporate by this reference all the paragraphs above in
                                                   18    this Complaint as though fully set forth herein.
                                                   19             47.    NRS 608.140 provides that an employee has a private right of action for unpaid
                                                   20    wages.
                                                   21             48.    Nevada Revised Statutes (“NRS”) 608.016 entitled, “Payment for each hour of
                                                   22    work; trial or break-in period not excepted” states that: “An employer shall pay to the employee
                                                   23    wages for each hour the employee works. An employer shall not require an employee to work
                                                   24    without wages during a trial or break-in period.”
                                                   25             49.    Nevada Administrative Code (“NAC”) 608.115(1), entitled “Payment for time
                                                   26    worked. (NRS 607.160, 608.016, 608.250)” states: “An employer shall pay an employee for all
                                                   27    time worked by the employee at the direction of the employer, including time worked by the
                                                   28    employee that is outside the scheduled hours of work of the employee.”

                                                                                                        - 11 -
                                                                           FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
                                                        Case 3:21-cv-00319-RCJ-WGC Document 8 Filed 08/25/21 Page 16 of 19




                                                    1             50.   By failing to compensate Plaintiffs and Nevada Off-the-Clock Class Members for
                                                    2    all the time they were suffered and/or permitted to work, as demonstrated by the comparison
                                                    3    between EPIC and KRONOS time data, Defendant failed to pay Plaintiffs and Nevada Off-the-
                                                    4    Clock Class Members for all hours they worked.
                                                    5             51.   By maintaining the Auto Deduct policy, whereby Defendant deducted 30-minutes
                                                    6    of wages from Plaintiffs and Nevada Auto Deduct Class Members’ pay without verification that
                                                    7    Plaintiffs and Auto Deduct Class Members took a full, duty free, uninterrupted meal period,
                                                    8    Defendant failed to pay Plaintiffs and Nevada Auto Deduct Class Members for all hours that they
                                                    9    worked.
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10             52.   Wherefore, Plaintiffs demand for themselves and for all members of the Nevada
                                                   11    Off the Clock and Nevada Auto Deduct Classes, the payment of all regular rate wages owed for
          (775) 284-1500 Fax (775) 703-5027




                                                   12    three years immediately preceding the filing of this complaint until the date of judgement after
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13    trial, together with attorneys’ fees, costs, and interest as provided by law.
                                                   14                                     THIRD CAUSE OF ACTION
                                                   15              Failure to Pay Overtime Wages for All Hours Worked Under Nevada Law
                                                   16        (On Behalf of Plaintiff NOBLE and the Nevada Off-the-Clock Non-Union Subclass and
                                                   17                     Nevada Auto Deduct Non-Union Subclass Against Defendant)
                                                   18             53.   Plaintiffs reallege and incorporate by this reference all the paragraphs above in
                                                   19    this Complaint as though fully set forth herein.
                                                   20             54.   NRS 608.140 provides that an employee has a private right of action for unpaid
                                                   21    wages.
                                                   22             55.   NRS 608.018(1) provides as follows:
                                                   23                   An employer shall pay 1 1/2 times an employee’s regular wage rate
                                                   24                   whenever an employee who receives compensation for employment
                                                                        at a rate less than 1 1/2 times the minimum rate prescribed pursuant
                                                   25                   to NRS 608.250 works: (a) More than 40 hours in any scheduled
                                                                        week of work; or (b) More than 8 hours in any workday unless by
                                                   26
                                                                        mutual agreement the employee works a scheduled 10 hours per day
                                                   27                   for 4 calendar days within any scheduled week of work.

                                                   28

                                                                                                         - 12 -
                                                                           FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
                                                        Case 3:21-cv-00319-RCJ-WGC Document 8 Filed 08/25/21 Page 17 of 19




                                                    1           56.      NRS 608.018(2) provides as follows:
                                                    2                    An employer shall pay 1 1/2 times an employee’s regular wage rate
                                                    3                    whenever an employee who receives compensation for employment
                                                                         at a rate not less than 1 1/2 times the minimum rate prescribed
                                                    4                    pursuant to NRS 608.250 works more than 40 hours in any
                                                                         scheduled week of work.
                                                    5
                                                                57.      By failing to compensate Plaintiff NOBLE and Nevada Off-the-Clock Non-Union
                                                    6
                                                         Subclass Members for all the overtime hours they were suffered and/or permitted to work, as
                                                    7
                                                         demonstrated by the comparison between EPIC and KRONOS time data, Defendant failed to pay
                                                    8
                                                         Plaintiff NOBLE and Nevada Off-the-Clock Non-Union Subclass Members the overtime
                                                    9
                                                         premium of 1 ½ times their regular rate of pay for all hours worked over 8 hours in a workday
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10
                                                         and/or 40 in a workweek.
                                                   11
          (775) 284-1500 Fax (775) 703-5027




                                                                58.      By maintaining the Auto Deduct policy, whereby Defendant deducted 30-minutes
                                                   12
              THIERMAN BUCK LLP
                 7287 Lakeside Drive




                                                         of wages from Plaintiff NOBLE and Nevada Auto Deduct Non-Union Subclass Members’ pay
                   Reno, NV 89511




                                                   13
                                                         without verification that Plaintiff NOBLE and Nevada Auto Deduct Non-Union Subclass
                                                   14
                                                         Members took a full, duty free, uninterrupted meal period, Defendant failed to pay Plaintiff
                                                   15
                                                         NOBLE and Nevada Auto Deduct Non-Union Subclass Members the overtime premium of 1 ½
                                                   16
                                                         times their regular rate of pay for all hours worked over 8 hours in a workday and/or 40 in a
                                                   17
                                                         workweek.
                                                   18
                                                                59.      Wherefore, Plaintiff NOBLE demands for herself, and for all members of the
                                                   19
                                                         Nevada Off the Clock Non-Union Subclass and Nevada Auto Deduct Non-Union Subclass,
                                                   20
                                                         payment by Defendant at 1 ½ times their regular rate of pay for all overtime pay owed for three
                                                   21
                                                         years immediately preceding the filing of this complaint until the date of judgement after trial,
                                                   22
                                                         together with attorneys’ fees, costs, and interest as provided by law.
                                                   23
                                                                                        FOURTH CAUSE OF ACTION
                                                   24
                                                                      Failure to Timely Pay All Wages Due and Owing Under Nevada Law
                                                   25
                                                                  (On Behalf of Plaintiffs and the Continuation Wage Class Against Defendant)
                                                   26
                                                                60.      Plaintiffs reallege and incorporate by this reference all the paragraphs above in
                                                   27
                                                         this Complaint as though fully set forth herein.
                                                   28

                                                                                                        - 13 -
                                                                           FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
                                                        Case 3:21-cv-00319-RCJ-WGC Document 8 Filed 08/25/21 Page 18 of 19




                                                    1             61.    NRS 608.140 provides that an employee has a private right of action for unpaid
                                                    2    wages.
                                                    3             62.    NRS 608.020 provides that “[w]henever an employer discharges an employee, the
                                                    4    wages and compensation earned and unpaid at the time of such discharge shall become due and
                                                    5    payable immediately.”
                                                    6             63.    NRS 608.040(1)(a-b), in relevant part, imposes a penalty on an employer who fails
                                                    7    to pay a discharged or quitting employee: “Within 3 days after the wages or compensation of a
                                                    8    discharged employee becomes due; or on the day the wages or compensation is due to an
                                                    9    employee who resigns or quits, the wages or compensation of the employee continues at the same
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10    rate from the day the employee resigned, quit, or was discharged until paid for 30-days, whichever
                                                   11    is less.”
          (775) 284-1500 Fax (775) 703-5027




                                                   12             64.    NRS 608.050 grants an “employee lien” to each discharged or laid-off employee
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13    for the purpose of collecting the wages or compensation owed to them “in the sum agreed upon
                                                   14    in the contract of employment for each day the employer is in default, until the employee is paid
                                                   15    in full, without rendering any service therefor; but the employee shall cease to draw such wages
                                                   16    or salary 30 days after such default.”
                                                   17             65.    By failing to pay Plaintiffs and all members of Continuation Wage Class for all
                                                   18    hours worked in violation of federal and state law, Defendant has failed to timely remit all wages
                                                   19    due and owing to Plaintiffs and all members of Continuation Wage Class.
                                                   20             66.    Despite demand, Defendant willfully refuses and continues to refuse to pay
                                                   21    Plaintiffs and all members of the Continuation Wage Class.
                                                   22             67.    Wherefore, Plaintiffs demand 30 days wages under NRS 608.140 and 608.040,
                                                   23    and an additional 30 days’ wages under NRS 608.140 and 608.050, for all members of the Nevada
                                                   24    Continuation Wage Class, together with attorneys’ fees, costs, and interest as provided by law.
                                                   25                                              JURY DEMAND
                                                   26             Plaintiffs hereby respectfully demand a trial by jury on all issues so triable.
                                                   27
                                                   28

                                                                                                          - 14 -
                                                                            FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
                                                        Case 3:21-cv-00319-RCJ-WGC Document 8 Filed 08/25/21 Page 19 of 19




                                                    1                                          PRAYER FOR RELIEF
                                                    2            Wherefore Plaintiffs, individually and on behalf of all Class Members and all others
                                                    3    similarly situated, pray for relief as follows relating to their collective and class action allegations:
                                                    4            1.      For an order conditionally certifying the action under the FLSA and providing
                                                    5                    notice to all FLSA Class Members so they may participate in the lawsuit;
                                                    6            2.      For an order certifying this action as a class action on behalf of the proposed
                                                    7                    Classes;
                                                    8            3.      For an order appointing Plaintiffs as the Representatives of their respective Classes
                                                    9                    and their counsel as Class Counsel;
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10            4.      For damages according to proof for regular rate or minimum rate pay, whichever
                                                   11                    is higher, for all hours worked under both federal and state law;
          (775) 284-1500 Fax (775) 703-5027




                                                   12            5.      For damages according to proof for overtime compensation for all overtime hours
              THIERMAN BUCK LLP
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13                    worked under both federal and state law;
                                                   14            6.      For liquidated damages;
                                                   15            7.      For 60-days of continuation wages;
                                                   16            8.      For interest as provided by law at the maximum legal rate;
                                                   17            9.      For reasonable attorneys’ fees authorized by statute;
                                                   18            10.     For costs of suit incurred herein;
                                                   19            11.     For pre-judgment and post-judgment interest, as provided by law, and
                                                   20            12.     For such other and further relief as the Court may deem just and proper.
                                                   21            DATED: August 24, 2021                             THIERMAN BUCK LLP
                                                                                                                    /s/Joshua D. Buck
                                                   22                                                               Mark R. Thierman
                                                   23                                                               Joshua D. Buck
                                                                                                                    Leah L. Jones
                                                   24
                                                   25                                                               Attorneys for Plaintiffs

                                                   26
                                                   27
                                                   28

                                                                                                           - 15 -
                                                                           FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
